On the court’s own motion the decision of this court handed down November 13, 1944 (268 App. Div. 299), is amended to read as follows: Judgment modified on the law and the facts by striking therefrom the second and third ordering paragraphs; by striking from the fourth ordering paragraph the provisions thereof following the words “ a total sum of $21,964.09 ” to and including the words “ a total sum of $16,871.41 ”; by inserting therein a paragraph directing that the complaint in the action by Equitable be dismissed as against defendant New Rochelle Trust Company, without costs; and by inserting therein a paragraph directing that plaintiff have until thirty-one days after service of a copy of the amended judgment to be entered herein to pay any unpaid premiums for the years 1933 to 1938, inclusive, without interest. As thus modified, the judgment is unanimously affirmed, without costs. Opinion by Lewis, J., amended accordingly. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ. [See post, p. 1051.]